EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 3 line 1:
The lengthening device of claim [[2]]1,

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, 18 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a lengthening device having a thrust bearing about a portion of a gear assembly and between first and second abutments as claimed. Pool 2009/0112263 discloses a similar device (see previous office action) but lacks the abutments and the thrust bearing placed about a portion of the gear assembly. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773